Murdock, /., concurring: The parties, at the request of Judge Rice, stipulated the distances which the shells were transported in the Ma-tagorda Bay operation from the site of the dredge to the stockpiling and loading facilities on shore. Both parties were aware that the stipulation was requested because of the provision of section 114 (b) (4) (B), referred to in the Opinion, relating to transportation to a processing plant and the requirements of the statute if that distance was in excess of 50 miles. Neither desired to introduce any additional evidence. The evidence does not show why shells were ever transported more than 50 miles or that there were physical or other requirements necessitating transportation of the shells in excess of 50 miles, as might satisfy the requirements of section 114 (b) (4) (B). Neither does the evidence show why extraction would involve transporting the shells to 9 different shore points shown by the stipulation. BRUCE, Fisher, and Train, JJ., agree with this concurring opinion.